Citation Nr: 1110646	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-42 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for parasomnia.  

2.  Entitlement to service connection for right shoulder pain.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for abdominal/stomach pain.  

5.  Entitlement to an initial rating in excess of 10 percent for lumbar strain. 

6.  Entitlement to an initial rating in excess of 10 percent for damage to nerve V, left face, due to tooth extraction.  

7.  Entitlement to an initial rating in excess of 10 percent for right ankle tendonitis.  

8.  Entitlement to an initial rating in excess of 10 percent for left ankle tendonitis.  

9.  Entitlement to an initial compensable rating for corneal scarring of the right eye.  
REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 2007.  His military awards include the Combat Action Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, in pertinent part, denied service connection for right hip tendonitis, posttraumatic stress disorder (PTSD), mild eyelid ptosis, bilateral shoulder pain, parasomnia, sinusitis, and abdominal/stomach pain and granted service connection for lumbar strain (evaluated as noncompensably (0 percent) disabling), damage to nerve V, left face, due to tooth extraction (evaluated as 10 percent disabling), left and right ankle tendonitis (each evaluated as noncompensably disabling), and right eye corneal scarring (evaluated as noncompensably disabling).  Each grant of service connection was effective October 16, 2007.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Roanoke, Virginia RO.  

In a March 2010 rating decision, the RO granted service connection for PTSD, upper eyelid ptosis of both eyes, right hip tendonitis, and left shoulder strain, representing a full grant of the benefit sought with respect to those claims.  The RO also granted initial 10 percent ratings for lumbar strain and right and left ankle tendonitis.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for lumbar strain, damage to nerve V, right ankle tendonitis, left ankle tendonitis, and corneal scarring of the right eye, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In addition, despite the higher initial ratings established for lumbar strain and right and left ankle tendonitis, the Veteran has not been awarded the highest possible ratings.  As a result, he is presumed to be seeking the maximum possible benefit and his claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, as will be discussed below, a November 2009 VA PTSD examination is pertinent to the claim for service connection for parasomnia.  Nevertheless, in the March 2010 supplemental statement of the case (SSOC), the RO indicated that the evidence (including the November 2009 VA examination report) did not pertain to the issue of service connection for parasomnia and, as such, this issue was not addressed.  Despite the Board's finding that this VA examination report is pertinent to the claim for service connection for parasomnia, as will be discussed below, this claim is being denied as a matter of law, as it has been rendered moot by the grant of service connection for PTSD.  Accordingly, there is no need to return the case to the agency of original jurisdiction (AOJ) for preparation of another SSOC.  See 38 C.F.R. § 19.31 (2010); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a June 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22, appointing the Armed Forces Service Corporation as his representative.  The Board recognizes the change in representation.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  The Veteran's symptoms of parasomnia are contemplated in the rating assigned for service-connected PTSD.  

2.  There is no persuasive evidence or opinion of a medical relationship, or nexus, between a right shoulder disorder and service.  

3.  There is no competent and persuasive evidence that the Veteran has a current disability manifested by abdominal/stomach pain.  

4.  Lumbar strain has been manifested by complaints of pain, with forward flexion to 90 degrees and combined range of motion of no less than 240 degrees; there has been no evidence of separately ratable neurological manifestations of lumbar strain or intervertebral disc syndrome.  

5.  Damage to nerve V, left face, due to tooth extraction, has been manifested by complaints of pain and sensitivity, with medical evidence of paresthesia.  

6.  Right ankle tendonitis has been manifested by dorsiflexion to 20 degrees and plantar flexion to no less than 40 degrees, with no evidence of symptoms more nearly approximating moderately severe foot injury.  

7.  Left ankle tendonitis has been manifested by dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no evidence of symptoms more nearly approximating moderately severe foot injury.  

8.  Corneal scarring of the right eye has not been manifested by impairment of central visual acuity or visual field loss; there has been no objective evidence of active pathology regarding this disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for parasomnia is without legal merit.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.14 (2010).  

2.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  A disability manifested by abdominal/stomach pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  The criteria for an initial rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).  

5.  The criteria for an initial rating in excess of 10 percent for damage to nerve V, left face, due to tooth extraction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8205 (2010).  

6.  The criteria for an initial rating in excess of 10 percent for right ankle tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5271 (2010).  

7.  The criteria for an initial rating in excess of 10 percent for left ankle tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5271 (2010).  

8.  The criteria for an initial compensable rating for corneal scarring of the right eye are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6009 (as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in July 2007, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claim, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claim.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the March 2008 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claims for higher initial ratings for lumbar strain, damage to nerve V, right ankle tendonitis, left ankle tendonitis, and corneal scarring of the right eye are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to these claims.  

During the pendency of the appeal, the Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  While the July 2007 notice advised the Veteran of the assignment of disability ratings, he was not provided notice regarding the assignment of disability ratings and effective dates until a May 2010 post-rating letter.  However, the timing of this notice-after the last adjudication of the claims-is not shown to prejudice the Veteran.  Because the Board's decision herein denies the claims for service connection for parasomnia, a right shoulder disorder, and abdominal/stomach pain, no disability rating or effective date is being, or will be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran has also been provided with VA examinations to assess the current nature and etiology of his claimed disabilities.

The Board notes that the Veteran was not provided a VA medical examination and opinion, however, to assess the current nature and etiology of his claimed abdominal/stomach pain.  However, VA need not conduct an examination with respect to this claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met because there is no evidence of a current disability in regard to claimed abdominal/stomach pain, nor is there evidence of persistent or recurrent symptoms of such a disability. Therefore, a VA examination to evaluate this claimed disability is not warranted.

The Board also notes that the November 2009 VA examination did not contain an opinion as to the etiology of the diagnosed right shoulder tendonitis and is mindful of the duty to obtain such a nexus opinion when the evidence is insufficient to render a decision.  See McLendon.  The Board is also mindful of the duty to provide an adequate examination if one is undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, the service treatment records reveal no evidence of complaints regarding or treatment for the right shoulder, and there is no credible evidence that any in-service injury to the right shoulder occurred.  Indeed, the Veteran did not specifically list a right shoulder disorder in his July 2007 claim for service connection and he made no complaints regarding the right shoulder during his September 2007 VA examination prior to discharge from service.  VA is not required to provide a medical examination or obtain a medical opinion if the record does not already contain evidence of an in-service event, injury, or disease.  That development is not required because "a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of America, et. Al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).  Thus, as there is no credible evidence of an in-service injury, event or disease regarding the right shoulder, no reasonable possibility exists that obtaining a nexus opinion would aid in substantiating the claim for service connection.

The Board also acknowledges that the report of a September 2007 VA general medical examination reflects that X-ray studies of the lumbar spine and both ankles were normal.  The actual reports of the X-ray studies are not associated with the claims file.  Nevertheless, as the examiner included the results of these X-ray studies in the examination report and, significantly, as each X-ray study was normal, the Board finds that a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.



Law and Regulations - Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Factual Background and Analysis- Service Connection

Parasomnia

Service treatment records reflect that, in May 2007, the Veteran described recent nightmares with no irritability or depression.  The pertinent assessment was sleep disorders:  mild elements of PTSD but functioning quite well, still reports lots of nightmares.  

On VA PTSD examination in August 2007, the Veteran reported that he continued to experience sleep impairment with nightmares and occasional night sweats.  He described sleepwalking, on average, twice a week, when he would wake up and find himself walking around in another part of the house.  The Axis I diagnoses included parasomnia not otherwise specified.  

On VA neurological examination in September 2007, the Veteran indicated that he had never had a sleep study, but that he seemed to have a disorder of awakening with somnambulism.  He reported that, several years earlier, he apparently got out of bed in his sleep and walked down the stairs.  His wife followed him and woke him up.  He was confused, did not know how he got there, and did not know he had been asleep.  The Veteran stated that, almost nightly, he awakened and was stunned, not knowing where he was or what he was doing or had been doing.  He reported that he needed his wife to help him re-orient himself and get back to sleep.  He added that, while he spent six to eight hours in bed per night, he did not get six to eight hours of sleep and, consequently, spent a fair amount of the day feeling tired.  He denied falling asleep while driving, but stated that he had fallen asleep at red lights.  He reported that, while his efficiency at work was not what he thought it could be, he was doing well and his supervisors were satisfied with his performance.  The examiner indicated that the Veteran should be seen in the sleep clinic to evaluate somnambulism.  No parasomnia was recorded on the sleep study in October 2007 and the sleep architecture was normal.  

In an October 2007 addendum, the examiner stated that the Veteran had a normal sleep study, so the diagnosis was parasomnia by history.  The examiner commented that the Veteran underestimated the amount of sleep he got, as he thought he slept for four hours but actually slept for almost seven.  The examiner opined that it seemed unlikely that the Veteran's parasomnia caused significant sleep deprivation.  

Records of VA treatment reflect that, in July 2008, the Veteran was seen for evaluation of sleep walking.  He reported that his episodes started approximately four to six months after returning from Iraq, and that he had episodes of sleep walking about two to three nights per week.  He stated that, when his wife saw him sleepwalking, she would attempt to shake him awake, and he would wake up confused.  He stated that, normally, he just walked around, but, one night he was holding his arm in the motion of shooting a rifle, and another time, he was at the bottom of the stairs, kneeling and holding his arm as if he was guarding an area with a gun.  He denied vivid dreams or acting out his dreams, but described flashbacks of certain scenes while on duty and recounted seeing dead bodies.  The assessment was parasomnia, likely sleep walking.  No history of dream enactment or vivid dreams to suggest REM behavior disorder.  Rule out nocturnal seizures.  No evidence of obstructive sleep apnea on polysomnogram.  An EEG performed the same month was normal.  

In November 2009, the Veteran was afforded a VA examination for PTSD with parasomnia.  His chief complaints included having restless night awakening with distorted views of his surroundings.  He stated that his sleep problem began around the end of 2005, when he would awake with a "combat posture."  He stated that he also started sleepwalking, adding that, sometimes his wife would find him downstairs.  He described intermittent symptoms, occurring about two to three times per week.  The examiner noted that the October 2007 sleep study showed no parasomnia and normal sleep architecture with no breathing abnormalities.  The Axis I diagnosis was PTSD, chronic, mild, with predominant anxiety.  The examiner commented that, during times of stress, the Veteran had chronic sleep impairment.  

As noted in the introduction, in a March 2010 rating decision, the RO granted service connection for PTSD.  In that rating decision, the RO indicated that service connection was granted because service treatment records revealed that he reported having a few nightmares during medical review in May 2007 and, during VA examination in August 2007, he described sleep impairment with nightmares and intrusive thoughts of combat trauma.  An initial 30 percent rating was assigned, based on recurrent nightmares, difficulty staying asleep, hypervigilance, and outbursts of anger.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service-connection has been established for PTSD, and the 30 percent rating assigned contemplates chronic sleep impairment.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The Veteran's complaints of sleepwalking are encompassed by the criteria used to rate his service-connected PTSD.  In this regard, the rating schedule accounts for sleep impairment.  Under such circumstances, a separate rating for parasomnia would violate the rule against pyramiding at 38 C.F.R. § 4.14 (2010), which provides that the evaluation of the same disability under various diagnoses is to be avoided.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Significantly, in his February 2009 notice of disagreement, the Veteran himself specifically asserted that parasomnia should be considered symptomatology of PTSD.  The conclusion that symptomatology of parasomnia is contemplated in the symptomatology of PTSD is supported by the November 2009 VA examiner's comment that he was seeing the Veteran for PTSD with parasomnia.  

In sum, the Board has carefully weighed the evidence of record, the statements of the Veteran, and the treatment records, in light of the applicable law, and finds that the claim for service connection for parasomnia must be denied as a matter of law, as it has been rendered moot, given that the symptoms of sleep impairment are contemplated in the rating currently assigned for service-connection for PTSD.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If the Veteran seeks an increased rating for symptomatology associated with his service-connected PTSD, he should file a claim with the RO.  

Right Shoulder Pain  

Service treatment records are negative for complaints regarding or treatment for the right shoulder.  

On VA general medical examination in September 2007, the Veteran reported that he injured his left shoulder in a May 2005 motor vehicle accident.  He made no complaints regarding the right shoulder.  Examination of the left shoulder was completely normal.  The right shoulder was not examined and there was no diagnosis in regard to the right shoulder.  

On VA examination in November 2009, the Veteran described symptoms regarding his claimed left and right shoulder tendonitis.  He described stiffness, giving way, locking, and pain, but denied weakness, swelling, heat, redness, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He described flare-ups as often as twice a week and, each time, lasting for one day.  He reported limitation of lateral rotational and side lateral movements of the joint during flare-ups.  Notably, he did not specifically indicate whether the foregoing symptoms were manifested in one or both shoulders.  He denied any treatment for his shoulders and indicated that he did not experience any overall functional impairment from his shoulders.  

Examination of the right shoulder revealed no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing of the right shoulder was within normal limits.  X-ray study of the right shoulder was within normal limits.  The pertinent diagnosis was right shoulder tendonitis.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right shoulder disorder is not warranted.  

The November 2009 VA examination included a diagnosis of right shoulder tendonitis.  As such, the first element of the service connection claim, a current disability, is satisfied.  Nevertheless, there is simply no evidence of, nor does the Veteran describe, problems with his right shoulder during service.  Rather, he has consistently described an injury of his left shoulder following a motor vehicle accident.  Moreover, there is simply no medical evidence or opinion even suggesting a relationship between a right shoulder disorder and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claim for service connection.  

Abdominal/Stomach Pain  

Service treatment records reflect that, in December 1998, the Veteran complained of stomach cramps lasting for two to three hours after a hard run for six months.  The assessment was abdominal pain, unclear etiology, versus muscle cramping.  

On VA general medical examination in September 2007, the abdomen was described as within normal limits, with no palpable organs or masses.  

An October 2008 record of treatment from Dr. C.P.R. reflects that the Veteran denied abdominal pain.  

Despite the Veteran's assertion that he has abdominal/stomach pain related to service, there is no medical evidence of a current disability manifested by abdominal/stomach pain.  

The Board acknowledges that the Veteran is competent to report symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, there is simply no diagnosis in regard to the Veteran's claimed abdominal/stomach pain.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for abdominal/stomach pain, must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.   

All Disorders

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  While the Veteran may report on the symptoms of his claimed disabilities; the evidence of record does not reflect parasomnia with symptomatology distinct from that contemplated in the evaluation of his service-connected PTSD, a medical nexus opinion relating his right shoulder disorder to service, or a current diagnosis of a disorder manifested by abdominal/stomach pain.

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Law and Regulations - Higher Initial Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide such a rating and the requirement(s) for a compensable rating is/are not met.  38 C.F.R. § 4.31.





Factual Background and Analysis- Higher Initial Ratings

Lumbar Strain 

The Veteran is in receipt of a 10 percent rating for lumbar strain, pursuant to Diagnostic Code 5237, effective October 16, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

The following rating criteria are applicable in evaluating the Veteran's service-connected spine disability.
  
The Spine
5237
Lumbosacral or cervical strain

General Rating Formula for Diseases and Injuries of the Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Service treatment records reflect complaints regarding and treatment for low back pain.  In May 2007, the Veteran described myalgias in the lower back, which the examiner indicated were most likely due to overuse from multiple jumps.  

On VA general medical examination in September 2007, the Veteran gave a history of injuring his back in a motor vehicle accident in May 2005.  He described occasional back pain.  He denied acute flares, weakness, instability, or easy fatigability in regard to his back.  Examination of the back was unremarkable.  Range of motion testing of the back revealed forward flexion to 90 degrees, extension to 35 degrees, lateral flexion to 40 degrees, bilaterally, and rotation to 35 degrees.  There was no change with repetitive testing.  X-ray study of the lumbar spine was normal.  The pertinent diagnosis was lumbar strain.  

Records of treatment from the Veteran's private physician, Dr. C.P.R., dated from March 2008 to February 2009, reflect complaints regarding and treatment for back pain.  In October 2008, the Veteran gave a history of intermittent back pain since a 2005 motor vehicle accident.  He added that he was also recently rear-ended, although he denied known back pain or injury prior to or after his 2005 motor vehicle accident.  He denied lower extremity motor weakness, numbness, or pain and urinary or fecal incontinence.  Examination revealed normal gait, full range of motion without pain, 5/5 bilateral lower extremity strength, and 2+ patellar and ankle reflexes.  An October 2008 MRI of the lumbar spine revealed normal alignment with disc bulges at L4-5 and L5-S1.  The impression was mild L4-5 and L5-S1 spondylosis.  During treatment the following month, gait was again normal and there was full range of motion without pain in the back.  Bilateral lower extremity strength was 5/5 and patellar and ankle reflexes were 2+.  In correspondence dated in January 2009, Dr. C.P.R. indicated that the MRI findings of two disc bulges at L4-5 and L5-S1 would likely lead to degeneration of the discs and increased pain at an earlier age than expected from normal aging.  

On VA examination in November 2009, the Veteran described stiffness, fatigue, spasms, and decreased motion in regard to his lumbar spine.  He denied paresthesias, numbness, and weakness as well as denying bowel or bladder problems.  He described constant low back pain traveling upwards towards the base of the neck, adding that he could function with medication.  He stated that he experienced limitation of motion of the joint during flare-ups.  He denied any incapacitation as a result of his lumbar spine disability in the previous 12 months, and added that he did not experience any overall functional impairment as a result of this condition.  

On examination, gait was normal.  There was no evidence of radiating pain on movement, and muscle spasm was absent.  There was no tenderness, weakness, or guarding of movement.  There was positive straight leg raising bilaterally.  Range of motion testing of the thoracolumbar spine was within normal limits, with flexion to 90 degrees and extension, right and left lateral flexion, and right and left rotation to 30 degrees, each.  Pain occurred at 90 degrees of flexion and at 30 degrees of extension, right and left lateral flexion, and right and left rotation.  Repetitive range of motion testing was possible, and was within normal limits.  There was no additional degree of limitation of motion.  The examiner commented that the spine was additionally limited by pain and weakness following repetitive use, but was not additionally limited by fatigue, lack of endurance, or incoordination.  There was symmetry of spinal motion with normal curvature of the spine.  On neurological examination, there were no sensory deficits from L1 to L5 or from S1.  There was no lumbosacral motor weakness, and knee jerk and ankle jerk were 2+, bilaterally.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Lumbar spine X-ray findings were within normal limits.  The pertinent diagnosis was lumbar strain.  

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of more than a 10 percent rating for lumbar strain.  There has been no showing that this disability has been manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, as required for a higher rating.  Rather, flexion has been no less than 90 degrees, as indicated during the September 2007 and November 2009 VA examinations, and combined range of motion has been to no less than 240 degrees, as indicated during VA examination in November 2009.  Moreover, while the Veteran described spasms during VA examination in November 2009, there has been no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Rather, on the most recent VA examination, gait was normal, there was no guarding of movement, and the examiner noted that was normal curvature of the spine and muscle spasm was absent.  As such, the Board finds that the criteria for a rating in excess of 10 percent are not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.    

Regarding functional impairment, the Board has considered the finding on VA examination in November 2009 that the spine was additionally limited by pain and weakness following repetitive use; however, even considering pain, the Veteran maintained normal range of motion of the thoracolumbar spine on repetitive testing and there was no additional limitation of motion.  Moreover, the Board notes that the rating criteria contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of any higher rating.

The Board has also considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected spine disability.  In this case, however, the competent medical evidence pertinent to the claim for a higher rating does not support a finding that the Veteran has any separately ratable neurological manifestations of his lumbar strain.  In this regard, the Veteran denied lower extremity motor weakness, numbness, or pain during private treatment in October 2008, and denied paresthesias, numbness, and weakness on VA examination in November 2009.  On the most recent VA examination, the examiner specifically indicated that there were no sensory deficits on neurological examination.  In light of the foregoing, the Board finds that the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations of his service-connected lumbar strain.  As such, combining the ratings for separate orthopedic and neurological manifestations would not result in a rating greater than 10 percent.

In addition, there is no medical evidence of intervertebral disc syndrome in the lumbar spine; rather, the November 2009 VA examiner specifically indicated that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Accordingly, the rating criteria specific to rating intervertebral disc syndrome (i.e., as set forth in the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes) are not applicable.

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for the service-connected lumbar strain under the applicable rating criteria.

Damage to Nerve V

The Veteran is in receipt of a 10 percent rating for damage to nerve V, pursuant to Diagnostic Code 8205, effective October 16, 2007.  38 C.F.R. § 4.124a, Diagnostic Code 8205 (2010).  
Diseases of the Cranial Nerves
Disability from lesions of peripheral portions of first, second, third, fourth, sixth, and eighth nerves will be rated under the Organs of Special Sense. The ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor. 
Fifth (Trigeminal) Cranial Nerve
8205
Paralysis of:
Rating

  Complete
50

  Incomplete, severe
30

  Incomplete, moderate
10

Note: Dependent upon relative degree of sensory manifestation or motor loss.
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2010).  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Service treatment records reflect that the Veteran underwent extraction of teeth numbers 1, 16, 17, and 32 with intravenous sedation and local anesthetic in June 2007.  During follow-up treatment in July 2007, the Veteran described a numb sensation on the left side of his face.  

On VA dental examination in September 2007, the Veteran reported that his face and teeth were "fuzzy" and hurt easily since his third molars were extracted in June 2007.  He stated that his lip and chin on the left side felt sparky and fuzzy, as if local anesthetic had partly worn off.  His teeth on the left side were very sensitive to chewing pressure, so he chewed mostly on the right side.  He denied a history of external trauma to his face, teeth, or jaws.  The examiner indicated that he had reviewed the service treatment records, which revealed that the mesial root of tooth number 17 and both roots of tooth number 32 were left behind when his teeth were extracted, apparently, to avoid damage to the mandibular nerves.  The examiner mapped the limits of paresthesias, which corresponded to the left mental branch of nerve V.  The labial mucosa were also involved.  Gingiva and teeth numbers 18 to 22 were very hypersensitive (painful) to touch and percussion.  The pertinent diagnosis was marked disturbance in skin sensation.  In describing the effects on the Veteran's everyday activities, the examiner noted that it was too painful for the Veteran to chew on the left side, it was uncomfortable for him to shave and he had a fear of nicking the affected area of skin and not feeling it.  He described constant pain, level 2 or 3, in the affected areas.  

Records of treatment from the Veteran's private physician, Dr. C.P.R., dated from March 2008 to February 2009 include a diagnosis of a history of injury to the trigeminal nerve with partial disability from the military.  

During private dental treatment in January 2009, the Veteran described a lingering sensation on the lower left side following wisdom tooth removal.  

On VA dental examination in November 2009, the Veteran described little feeling in the left gum and lip, with sensitivity when shaving, brushing teeth, and chewing, as well as sensitivity to warm and cold drinks.  He reported that he was not receiving any treatment for this condition.  On examination, the mandible and maxilla were within normal limits.  There were no abnormal findings in regard to the ramus or palates.  Lateral excursion was to 2mm. on the right and 3mm. on the left.  There was pain after repetitive left lateral excursion, but the Veteran denied fatigue, weakness, lack of endurance, or incoordination.  There was no pain, fatigue, weakness, lack of endurance, or incoordination after repetitive right lateral excursion.  Interincisal range of motion was to 40mm., with an additional 10mm. of limitation after repetitive testing.  The Veteran described pain and fatigue after repetitive testing.  He denied weakness, lack of endurance, and incoordination following repetitive testing.  Panoramic X-ray study revealed that parts of teeth numbers 17 and 32 had been left behind after difficult extraction.  In regard to the established diagnosis of damage to nerve V, the dentist stated that there was no change in the diagnosis and, at the time of examination, the Veteran's condition was asymptomatic.  He added that the subjective factors were numbness of the lower left lip and chin.  The objective factors were pinprick test of the left to right side of the lip, which revealed paresthesia of the left lip and chin.  

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of more than a 10 percent rating for damage to nerve V.  The next higher rating, 30 percent, requires a severe, incomplete paralysis.  Such a severe impairment is not demonstrated by the objective findings in this case.  In this regard, the Board has considered the fact that the September 2007 VA examiner described teeth numbers 18 and 22 as very painful to touch and percussion, and diagnosed marked disturbance in skin sensation; however, the Veteran described his pain as only level 2 or 3 in affected areas.  He described only a "lingering sensation" during private dental treatment in January 2009.  Most recently, on VA examination in November 2009, the Veteran described sensitivity while shaving, brushing his teeth, and chewing (as opposed to all the time), as well as temperature sensitivity.  While he reported little feeling in the left gum and lip, such symptomatology is adequately compensated in the 10 percent rating currently assigned for moderate incomplete paralysis.  

While the Board recognizes the severity of the Veteran's complaints, the evidence of record simply does not show that the Veteran has severe, incomplete paralysis of the left side of his face.  

In addition, the Board has considered the fact that there was some limitation in inter-incisal range of motion and lateral excursion on VA dental examination in November 2009.  However, the Veteran is currently in receipt of a 10 percent rating for temperomandibular joint disorder, pursuant to Diagnostic Code 9905, which evaluates limited motion of the temperomandibular articulation.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Accordingly, contemplation of such limitation in evaluation of damage to nerve V would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for the service-connected damage to nerve V under the applicable rating criteria.

Right and Left Ankle Tendonitis  

The Veteran is in receipt of 10 percent ratings for his right and left ankle tendonitis, pursuant to Diagnostic Code 5019-5271, effective October 16, 2007.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5271 (2010).  

5019
Bursitis
The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010).  

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

38 C.F.R. § 4.71a, Plate II (2010)

Service treatment records reflect complaints regarding ankle pain.  In May 2007, the Veteran described myalgias in his ankles, which the examiner indicated were most likely due to overuse from multiple jumps.  

On VA general medical examination in September 2007, the Veteran complained of weakness of his ankles.  He denied swelling of either ankle, but stated that they were weak, unstable, and fatigued easily.  He denied acute flares and true pain; however, crepitus was heard in the right ankle.  The examiner noted that the Veteran was an ex-paratrooper with 30 jumps to his credit.  Examination of the right ankle was within normal limits.  Range of motion testing of the right ankle revealed flexion to 40 degrees, extension to 20 degrees, pronation to 15 degrees, and supination to 35 degrees.  There was no swelling or change with repetitive testing, although there was crepitus.  Examination of the left ankle revealed crepitus but no swelling.  Range of motion testing of the left ankle revealed flexion to 45 degrees, extension to 20 degrees, pronation to 15 degrees, and supination to 35 degrees.  There was no change with repetitive testing.  X-ray studies of both ankles were normal.  The pertinent diagnosis was bilateral tendonitis of the ankles.  

On VA neurological examination the following day, reflexes were 3+ and equal bilaterally at the ankles.  

On VA examination in November 2009, the Veteran described stiffness and giving way in his ankles, but denied weakness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, and dislocation.  He denied flare-ups and reported that he was not receiving treatment for his ankles.  He denied any incapacitation as a result of his ankle disabilities in the previous 12 months and indicated that he did not experience any overall functional impairment from his ankle disabilities.  

Examination of the feet revealed no signs of abnormal weightbearing or breakdown.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement in regard to either ankle.  Range of motion testing of each ankle was within normal limits, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Pain began at 20 degrees of dorsiflexion and 45 degrees of plantar flexion in each ankle.  Repetitive range of motion testing was possible, and was within normal limits in each ankle, with no additional degree of limitation.  The examiner commented that both the right and left ankles were additionally limited by pain after repetitive use, but were not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  X-ray studies of the right and left ankles were within normal limits, with no indication of malunion of the os calcis or astralgus on either the right or left.  The pertinent diagnoses were right and left ankle tendonitis.  
Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of initial ratings in excess of 10 percent for either the right or left ankle disabilities.  

In this regard, there is no medical evidence of marked limitation of motion of either ankle, as required for a ratings in excess of 10 percent pursuant to Diagnostic Code 5271.  Rather, flexion was to 40 degrees in the right ankle and 45 degrees in the left, with extension to 20 degrees, bilaterally, in September 2007.  Most recently, on VA examination in November 2009, range of motion was within normal limits for each ankle.  As such, an initial rating in excess of 10 percent, pursuant to Diagnostic Code 5271, is not warranted.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of ankle pain, weakness, instability, and easy fatigability, as reflected on VA examination in September 2007.  However, on VA examination in November 2009, the Veteran denied pain weakness, lack of endurance and fatigability.  While the VA examiner indicated that both ankles were additionally limited by pain after repetitive use, range of motion testing following repetitive use was still within normal limits, with no additional degree of limitation of motion.  The examiner commented that there was no fatigue, weakness, lack of endurance or incoordination following repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a ratings in excess of 10 percent.  

The Board has considered evaluating the right and left ankle disabilities pursuant to Diagnostic Code 5284, which provides ratings of 10, 20, and 30 percent for foot injuries which are moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, the aforementioned evidence simply does not reflect that the Veteran's right and left ankle disabilities more nearly approximate moderately severe injuries.  In this regard, the Veteran himself reported during the November 2009 VA examination that he did not experience any overall functional impairment from his ankle disabilities.  Accordingly, higher ratings pursuant to Diagnostic Code 5284 are not warranted.  

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Notably, the November 2009 VA examiner specifically commented that there was no indication of malunion of the os calcis or astragalus on either the right or left.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  

Under these circumstances, the Board finds that the record presents no basis for assignment of initial ratings in excess of 10 percent for the service-connected right or left ankle disabilities under the applicable rating criteria.

Corneal Scarring of the Right Eye  

The Veteran is in receipt of a noncompensable (0 percent) rating for corneal scarring of the right eye, pursuant to Diagnostic Code 6009.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

As set forth under 38 C.F.R. § 4.84a, unhealed eye injury is to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with 10 percent being the minimum rating during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (as in effect prior to December 10, 2008).

Levels of visual acuity are evaluated according to the indices found at Table V, 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (as in effect prior to December 10, 2008).
4.84a - Table V - Ratings for Central Visual Acuity Impairment [With Diagnostic Code
 
20/40
(6/12)
20/50
(6/15)
20/70
(6/21)
20/100
(6/30)
AL*
20/200
(6/60)
15/200
(45/60)
10/200
(3/60)
5/200
(15/60)
LPO**
Vision in
one eye
 
 
 
 
 
 
 
 
 
20/40
(6/12)
0
 
 
 
 
 
 
 
 
20/50
(6/15)
    10
(6079)
    10
(6078)
 
 
 
 
 
 
 
20/70
(6/21)
    10
(6079)
    20
(6078)
    30
(6078)
 
 
 
 
 
 
20/100
(6/30)
    10
(6079)
    20
(6078)
    30
(6078)
    50
(6078)
 
 
 
 
 
20/200
(6/60)
    20
(6077)
    30
6076)
    40
(6076)
    60
(6076)
    70
(6075)
 
 
 
 
15/200
(45/60)
    20
(6077)
    30
(6076)
    40
(6076)
    60
(6076)
    70
(6075)
    80
(6075)
 
 
 
10/200
(3/60)
    30
(6077)
    40
(6076)
    50
(6076)
    60
(6076)
    70
(6075)
    80
(6075)
    90
(6075)
 
 
5/200
(15/60)
    30
(6074)
    40
(6073)
    50
(6073)
    60
(6073)
    70
(6072)
    80
(6072)
    90
(6072)
     1005
(6071)
 
LPO**
    305
(6070)
    405
(6069)
    505
(6069)
    605
(6069)
    705
(6068)
    805
(6068)
    905
(6068)
    1005
(6067)
    1005
(6062)
AL* of
one eye
    406
(6066)
    506
(6065)
    606
(6065)
    606
(6065)
    706
(6064)
    806
(6064)
    906
(6064)
    1005
(6063)
    1005
(6061)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (as in effect prior to December 10, 2008).

In applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  That is, a person who can read at 20/100 but cannot read at 20/70 should be rating as seeing at 20/100.  38 C.F.R. § 4.83 (as in effect prior to December 10, 2008).

The Veteran was afforded a VA eye examination in August 2007.  He denied eye treatment, diplopia, trauma, or a history of ocular disease.  Vision at near and distance, both with and without prescription, was 20/20 in each eye.  Slit lamp biomicroscopy revealed corneal scarring of the right eye, not visually significant.  Visual field confrontation was full in each eye.  The pertinent assessment was good vision in both eyes, small linear corneal scarring of right eye, not visually significant.  

During private treatment in October 2008, the Veteran denied visual problems.  

On VA eye examination in November 2009, the Veteran reported that he never wore refractive glasses, but stated that he had to squint both eyes to see better and complained of redness, sensitivity to light, and a sandy sensation.  On examination, best corrected visual acuity was 20/20 at far in both the right and left eyes.  Pupils were round, equal, and reactive to light, extraocular movements were full, and color vision was intact in each eye.  Visual field by confrontation as well as by Goldmann perimeter was full, bilaterally.  Slit lamp examination revealed a clear cornea and lens, bilaterally.  Intraocular pressure was within normal limits.  There was no finding or diagnosis in regard to corneal scarring of the right eye.  Rather, the diagnoses were mild ptosis, upper eyelids, each eye; dry eye syndrome, each eye; and refractive error, each eye.  

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of an initial compensable rating for corneal scarring of the right eye.  In this regard, there is simply no indication that the Veteran experiences impairment of visual acuity or field loss as a result of this disability.  Rather, corrected visual acuity at distance was 20/20 in the right eye and visual field confrontation was full on VA examination in August 2007 and November 2009.  In addition, while a 10 percent rating is assignable for continuance of active pathology, there is no indication of any continuing pathology in regard to corneal scarring of the right eye in this case. In this regard, the August 2007 VA examiner described the corneal scarring of the right eye as not visually significant, and the November 2009 VA examiner described clear corneas, bilaterally.  While corneal scarring was detected on VA examination in August 2007, this does not appear to have residual impact and, significantly, was not noted on VA examination in November 2009.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial compensable rating for corneal scarring of the right eye under the applicable rating criteria.

All Disabilities

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that the Veteran's lumbar strain, damage to nerve V, right ankle disability, left ankle disability, or corneal scarring of the right eye have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 21 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) aff'd sub. nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this particular case, the Board finds that there is no objective evidence that the disability picture presented in regard to any of the aforementioned disabilities is exceptional or that schedular criteria are inadequate.  It is therefore unnecessary to reach the question of whether either disability causes marked interference with employment or frequent periods of hospitalization.  But even assuming for the sake of argument that the second prong of Thun were to apply, there is no objective showing that any of these disabilities results in marked interference with employment or has resulted in any, let alone frequent, periods of hospitalization.  Rather, during VA PTSD examination in November 2009, the Veteran stated that he had been employed as a government contractor for two years.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

The claim for service connection for parasomnia, having been rendered moot, is denied.  

Entitlement to service connection for right shoulder pain is denied.  

Entitlement to service connection for abdominal/stomach pain is denied.  

Entitlement to an initial rating in excess of 10 percent for lumbar strain is denied. 

Entitlement to an initial rating in excess of 10 percent for damage to nerve V, left face, due to tooth extraction, is denied.  

Entitlement to an initial rating in excess of 10 percent for right ankle tendonitis is denied.  

Entitlement to an initial rating in excess of 10 percent for left ankle tendonitis is denied.  

Entitlement to an initial compensable rating for corneal scarring of the right eye is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

Service treatment records reflect that, in November 2005, the Veteran complained of sinus congestion and pressure with occasional sneezing.  He reported that he had these symptoms around the same time every year.  The assessment was upper respiratory infection.  

On VA general medical examination in September 2007, the Veteran described chronic sinusitis from November to February on a yearly basis.  He described upper respiratory symptoms and stated that he used nasal sprays.  Examination of the head, ears, eyes, and nose revealed three acne scars.  The examiner did not make any specific clinical findings regarding sinusitis; however, the diagnoses included chronic sinusitis.  

On VA examination in November 2009, the Veteran described sinus problems since 1999, occurring three times a year, with each episode lasting three weeks.  He reported that he was incapacitated as often as twice a year, with each incident lasting for one week.  He stated that he had headaches during his sinus episodes, and described interference with breathing through the nose, hoarseness of voice, and crusting.  He denied any treatment for this condition.  Examination of the nose revealed no nasal obstruction, deviated septum, partial loss of the nose or ala, nasal polyps, scar, or disfigurement.  There was no rhinitis or sinusitis on examination.  X-ray study of the sinuses was within normal limits.  In regard to the claimed sinusitis, the examiner stated that there was no diagnosis because there was no pathology to render a diagnosis, nor was there a finding of bacterial rhinitis.  

The RO has denied service connection based on a finding that, despite the diagnosis of sinusitis on VA examination in September 2007, prior to discharge from service, no permanent residual or chronic disability is demonstrated by the evidence.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110.  A showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Despite the diagnosis of chronic sinusitis on VA examination in September 2007, the examiner did not make any clinical findings regarding sinusitis, nor did he provide an explanation regarding the diagnosis.  The September 2007 VA examination report reflects that the claims file was not available, although the Veteran brought a copy of his medical record with him, which was reviewed.  On the most recent VA examination, in November 2009, the Veteran described episodes of sinusitis occurring since 1999.  He is competent to describe his symptoms in regard to episodes of sinusitis.  Layno, 6 Vet.App. at 469.  While the November 2009 VA examiner found that there was no pathology to render a diagnosis of sinusitis, the Board notes that, in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the Court held that if a Veteran had a disability "at some point during the processing of his claim," this satisfied the service connection requirement for manifestation of current disability. Id.

The Veteran's November 2009 description of episodes of sinusitis since 1999 provides evidence of signs and symptoms of a current disability; however, the November 2009 VA examiner did not provide an opinion regarding etiology of claimed sinusitis, nor did she consider or address the diagnosis of chronic sinusitis on VA examination in September 2007.  

Accordingly, the Board finds that a VA examination is needed so that a medical professional can review the record and provide a competent opinion as to whether the Veteran has current sinusitis (to include sinusitis at any time during the pendency of his appeal), and, if so, whether such sinusitis is related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for sinusitis since separation from service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any sinusitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has current sinusitis, to include sinusitis at any time since separation from service in October 2007.  In regard to any diagnosed sinusitis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  The examiner should specifically consider and address the diagnosis of chronic sinusitis on VA examination in September 2007.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


